—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about April 28, 2000, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed an act, which if committed by an adult, would constitute the crime of robbery in the third degree, and conditionally discharged him for a period of 12 months, unanimously affirmed, without costs.
The disposition was an appropriate exercise of discretion. The offense was fairly serious and there are no compelling circumstances warranting a disposition not involving a juvenile delinquency adjudication (see, Matter of Carlief V., 121 AD2d 640; compare, Matter of Deborah C., 261 AD2d 138). The factors cited by appellant were all taken into consideration in imposing a conditional discharge, the least restrictive disposition consistent with appellant’s needs (Family Ct Act § 352.2 [2]; Matter of Katherine W., 62 NY2d 947). Concur— Sullivan, P. J., Williams, Mazzarelli, Wallach and Rubin, JJ.